Exhibit 99.1 News Release For immediate release Calgary, Alberta February 3, 2010 TSX: OPC OPTI Canada to Host Year End 2009 Results Conference Call on February 9, OPTI Canada Inc. (OPTI) announced today that it will conduct a conference call at 7:00 a.m. Mountain Time (9:00 a.m. Eastern Time) on Tuesday, February 9, 2010 to review the Company’s year end 2009 financial and operating results.Chris Slubicki, President and Chief Executive Officer, and Travis Beatty, Chief Financial Officer, will host the call.To participate in the conference call, dial: (888) 231-8191(North
